Title: To James Madison from James Dill, 27 April 1812 (Abstract)
From: Dill, James
To: Madison, James


27 April 1812, Lawrenceburg, Dearborn County. Encloses a handbill received “yesterday” by express from Vincennes. Points out that the handbill instructs colonels commanding regiments to “adopt such remedies as the Laws authorize to make up any deficiencies which may exist amongst the Militia relative to arms and accoutrements.” The laws authorize fines of up to $1.50 per delinquency for noncommissioned officers and privates who attend muster without proper equipment. Such measures can have no benefit “in a country situated as ours is,” because it is impossible for every man in the community able and willing to furnish himself with arms to do so. “There are no manufactories of arms nearer us than Harpers Ferry in Virginia. Nor is there any place nearer this than Philadelphia where a supply of ammunition could possibly be procured. How then in cases of danger are we to be supplied; in no possible way can that be done but through the immediate interference of the congress of the United States or the executive Government.”
“As the danger is pressing and  as there are a vast number of arms now deposited in the arsenal at New port Kentucky, (a distance of only twenty five miles from here),” he requests that orders be given “as will enable the people in this quarter to obtain a supply in case of invasion or danger of Invasion.” There are more than five hundred effective militia in his regiment but “not one sixth of them armed so as to be able to resist any enemy whatever.” Is confident that if the people were armed, they would be “both able and willing to protect themselves against any combination of Indians which could possibly be brought to act in our quarter.” “This Town; (Lawrenceburgh, Dearborn County I. T.) is not more than five miles from the frontier, the Delaware Towns are not distant more than 40 miles—indeed the whole county (as are also the two counties North of us) is a frontier—the Situation of all three of those counties in case of attack will be truely deplorable, detached as we are from our Seat of Government—the Indian tribes between us and that, not one Sixth of the people so armed as to make any resistence the greater part of the people poor with Large families—renders it certain that an attack from the Indians must be i⟨m⟩me⟨nsely⟩ destructive.” Promises to provide any required security for the return of the arms if they are sent. Believes “that 300 stand of arms would be Sufficient for each of those three counties Dearborn, Franklin & Wayne, as the presumption is there would be no necessity for calling out more than one half of the Militia at any one time—and one thousand men well armed and conducted would be able to do much.” Understands that this request should have been made through Governor Harrison but explains: “by the time it could reach you by a route so circuitous, great mischief may be done.” Harrison “has done all in his power to organize and render the Militia serviceable, but he cannot perform impossibilities and without arms all his exertions are futile.”
